DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 19-36 are pending in the current application.
Claims 1-18 are canceled in the current application.

Information Disclosure Statement
The information disclosure statement filed July 26, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference Wang et al. US 2014/0141121 A1 published on 06-19-2014 does not exist; it appears that a typographical error exists, and the U.S. Pre-grant publication number should be US 2014/0168770 A1, because US 2014/0168770 A1 has the inventorship of Wang et al. and was published on 06-19-2014.  It is additionally noted that US 2014/0168770 A1 is presently listed on the information disclosure statement filed July 15, 2020, and has been fully considered.  
It has been placed in the application file, but all the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because:
Figures 1(a) and 1(b) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Figure 3(a) shows the wrong units on the C-plate “Re=100m,” and should be amended to recite “Rth=100nm.”
Figure 3(a) shows the wrong units on the A-plate “Re=137.50m,” and should be amended to recite “Rth=137.50nm.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 23, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22 and 23 recite the limitation "the (C2-6)alkyl-acyl substituent."  There is insufficient antecedent basis for this limitation in the claim.  Claims 22 and 23 depend from claim 19, where claim 19 recites "(C1-6)alkyl-acyl substituents."  For the purposes of examination claims 22 and 23 are interpreted as instead reciting "the (C1-6)alkyl-acyl substituent."  
The term "about" in claims 34 and 35 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b), III, A.  When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970).  See MPEP 2173.05(b), IV.  The present specification as filed at pages 3-4 states regarding the terms “approximately” and “about” that “when values are expressed as approximations, by use of the antecedent ‘about,’ it will be understood that the particular value forms another aspect.”  This explanation does not provide a sufficient definition to render the relative term “about” definite.  For the purposes of examination the numerical ranges and values preceded by the term “about” are decreased/increased by +25%; for example the claim 34 range of “about 50 to about 160” in interpreted as 37.5 to 200, where this range is calculated by taking the endpoints of the range and adding +25%; 50*0.75=37.5 and 160*1.25=200.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 21-24, 27-32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2012/0262650 A1).
Regarding Claims 19 and 24, Buchanan teaches an optical film (as required by claim 24) comprising a regioselectively substituted cellulose ester comprising a plurality of aryl-acyl substituents and a plurality of alkyl substituents, where DSOH substitution is 0.10 to 0.30, DSalkyl (DSpv+DSAk) substitution is from 0.10-2.15, DSaryl (DSch) substitution is from 0.75-2.80, and C2DSaryl+C3DSaryl-C6DSaryl (C2DSCh+C3DSCh-C6DSCh) is at least 0.25 (Buchanan, [0009]-[0011], [0046]).  Buchanan further teaches that R of 
    PNG
    media_image1.png
    106
    99
    media_image1.png
    Greyscale
of the substituted cellulose ester includes aryl substituents that include phenyl, benzyl, tolyl, and xylyl groups that can be substituted or unsubstituted (i.e. chromophore-acyl groups satisfying benzoyl of claim 19) (Buchanan, [0046]-[0047]), and that R includes alkyl substituents that include alkyl groups having 1-5 carbons atoms, where such alkyl groups include tert-butyl groups that satisfy the claimed pivaloyl substituent (Buchanan, [0048]).  It would have been obvious to one of ordinary skill in the art to have selected the aforementioned aryl and alkyl substituent groups from the finite listing of suitable groups set forth by Buchanan to establish a prima facie case of obviousness over the claimed benzoyl chromophore-acyl, pivaloyl, and additional alkyl substituents with a predictable and reasonable expectation of success (see MPEP 2143).  Furthermore, it would have been obvious to one of ordinary skill in the art to have selected degree of substitution ranges of pivaloyl substitutions and the additional alkyl substitutions from the more general DSalkyl range 0.10-2.15 that comprises the finite listing of suitable alkyl groups (such as pivaloyl and additional alkyl substituents) set forth by Buchanan to establish a prima facie case of obviousness over the claimed DSpv and DSAk substitution ranges with a predictable and reasonable expectation of success (see MPEP 2143).  Buchanan’s DS ranges for each substituent encompass or overlap with the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claims 21, 22, and 23, Buchanan teaches the alkyl substituent groups include an acetyl group, propionyl groups, butyl groups, and combinations thereof (Buchanan, [0048]).
Regarding Claim 27, Buchanan teaches the optical film can be a +A, -A, +C, or -C plate (Buchanan, [0009]-[0011], [0033]-[0037], [0043], [0059]-[0062], [0069]).
Regarding Claim 28, Buchanan teaches the optical film is uniaxially or biaxially stretched (Buchanan, [0066]).
Regarding Claims 29 and 30, Buchanan teaches the optical film can be a multilayer film comprising another cellulose ester film (Buchanan, [0043]-[0045], [0069]).
Regarding Claim 31, Buchanan teaches the thickness of the multilayer film is from 40 µm to 120 µm (Buchanan, [0063]-[0066]).  Buchanan’s thickness range is completely encompassed within the claimed range of 20 µm to 140 µm, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 32, Buchanan teaches the optical film is uniaxially or biaxially stretched (Buchanan, [0066]-[0069]).
Regarding Claim 36, Buchanan teaches a liquid crystal display comprising the optical film (Buchanan, [0025], [0032], [0044]-[0045], [0067]-[0070]).
Claims 25, 26, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2012/0262650 A1) as applied to claims 19 and 24 above, and in further view of Wang et al. (US 2014/0168770 A1).
Regarding Claims 25 and 26, Buchanan teaches the optical film as discussed above for claims 19 and 24.  Buchanan teaches the optical film has average thickness in the range of about 5000-20,000 nm (about 5 to 20 µm); exhibits in-plane retardation Re (Re = Δn*d = (nx-ny)*d); and exhibits thickness retardation Rth (Rth = Δn*d = [nz - (nx+ny)/2]*d) (Buchanan, [0027]-[0028], [0063]-[0066]).  Buchanan’s average thickness range is completely encompassed within the claim 26 range of 1 µm to 20 µm, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Buchanan remains silent regarding birefringence (Δn) between 0.001 to 0.020 as measured at 589 nm (as required by claim 25).
Wang, however, teaches an optical film comprising regioselectively substituted cellulose esters having Re from 100 to 400 nm and Rth from -40 to -400 nm both measured at 589 nm (Wang, [0002], [0013]-[0023], [0035], [0069]-[0072]).  The Re and Rth ranges can each respectively be divided by optical film thickness (about 5 to about 20 µm =about 5000-20,000 nm as disclosed by Buchanan above) to yield Δn ranges; Δnxy = 100nm/20,000nm to 400nm/5000nm = 0.005 to 0.08.  Wang’s Δnxy birefringence range substantially overlaps with the claimed range, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Wang teaches optical properties can be adjusted and controlled by cellulose substitution, plasticizers, additives, processing conditions, film thickness, annealing, and stretching conditions (Wang, [0010], [0013], [0022], [0065]-[0066]).
Since Buchanan and Wang both disclose optical films comprising regioselectively substituted cellulose esters that exhibit Re and Rth properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed, stretched, and controlled the optical properties of Buchanan’s optical film within Wang’s ranges by applying the methods and techniques disclosed by Wang to yield an optical film that has excellent viewing angle, excellent contrast ratio, excellent color shift, and desired Re, Rth, and wavelength dispersion as taught by Wang (Wang, [0013], [0066], [0073], see MPEP 2144.05, II & MPEP 2143).
Regarding Claims 33, modified Buchanan teaches the optical film has a positive in-plane retardation Re from 10 to 300 nm measured at 550 nm (Wang, [0002], [0013]-[0023], [0070]-[0072]).  Modified Buchanan teaches the optical film has 0.85<Re(450)/Re(550)<1.0 and 1.00<Re(650)/Re(550)<1.15 (Wang, [0009]-[0012], [0023], [0070]).  Modified Buchanan’s ranges are completely encompassed within the claimed ranges, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03, II and MPEP 2144.05, I).
Regarding Claim 34, modified Buchanan teaches the optical film has positive in-plane retardation Re from 10 to 300 nm measured at 550 nm (Wang, [0002], [0070]-[0072]).  Modified Buchanan’s range completely and closely encompasses the claimed range of 50 to 160 nm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 35, modified Buchanan teaches the optical film has out-of-plane retardation Rth from -50 to -300 nm measured at 550 nm (Wang, [0002], [0013]-[0023], [0070]-[0072]).  Modified Buchanan’s range substantially overlaps with the claimed range of -200 to 0 nm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art fails to teach the individual substitution of unsubstituted or substituted benzoyl chromophore-acyl substituents at the C2DSCh and C3DSCh positions that yield a value of (C2DSCh minus C3DSCh) that is greater than or equal to 0.2 (as required by claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782